      Case 1:18-cv-00162-LG-JCG Document 480 Filed 06/09/21 Page 1 of 9




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

 WILLIAM DICKENS and                                                  PLAINTIFFS
 KARLA DICKENS

 v.                                              CAUSE NO. 1:18-cv-162-LG-JCG

 A-1 AUTO PARTS & REPAIR INC., et
 al.                                                                DEFENDANTS

             MEMORANDUM OPINION AND ORDER DENYING
             PLAINTIFFS’ MOTION FOR RECONSIDERATION

      BEFORE THE COURT is the [475] Motion for Reconsideration filed by

Plaintiffs, William and Karla Dickens. The issues have been fully briefed by the

parties. After due consideration of the Motion and the relevant law, it is the Court’s

opinion that the Motion should be denied.

                                    BACKGROUND

      In this products liability case, Plaintiffs allege that William Dickens

developed mesothelioma as a result of his exposure to asbestos from various

products manufactured, distributed, and supplied by the defendants. (Pl.’s Am.

Compl. ¶¶ 26-30, ECF No. 251). Plaintiffs assert state law claims of negligence in

designing, testing, manufacturing, marketing, and selling the products, strict

liability, negligence per se, breach of warranties, and conspiracy to conceal the

dangers in the use and exposure to the products, against various Defendants. (See

generally Pl.’s Am. Compl. ¶¶ 31-96, ECF No. 251).
      Case 1:18-cv-00162-LG-JCG Document 480 Filed 06/09/21 Page 2 of 9




       Ford Motor Co. was originally among these defendants and was “sued for

asbestos-containing Ford friction products.” (Id. ¶¶ 10-11). On November 17, 2020,

Ford moved for summary judgment in two [401] [405] Motions, asking the Court to

dismiss both the substantive and punitive damage claims against it. By [471]

Memorandum Opinion and Order dated February 11, 2021, the Court found that

Plaintiff lacked sufficient evidence of asbestos causation under the standard set

forth in Monsanto Co. v. Hall, 912 So. 2d 134 (Miss. 2005), and related cases.

Plaintiffs have now [475] moved the Court to reconsider its decision, to which Ford

[478] responded and Plaintiffs [479] replied. The issues are now ripe for disposition

by the Court.

                                       DISCUSSION

I.     Motion for Reconsideration Standard

       Reconsideration of interlocutory orders is governed by Fed. R. Civ. P. 54(b),

which provides that “any order or other decision, however designated, that

adjudicates fewer than all the claims or the rights and liabilities of fewer than all of

the parties . . . may be revised at any time before the entry of judgment adjudicating

all the claims and all the parties’ rights and liabilities.”

       “Rule 54(b) allows parties to seek reconsideration of interlocutory orders and

authorizes the district court to ‘revise[] at any time’ ‘any order or other decision . . .

[that] does not end the action.’” Austin v. Kroger Tex., L.P., 864 F.3d 326, 336 (5th

Cir. 2017). Under this Rule, a district court is “free to reconsider and reverse its

decision for any reason it deems sufficient, even in the absence of new evidence or




                                          -- 2 --
      Case 1:18-cv-00162-LG-JCG Document 480 Filed 06/09/21 Page 3 of 9




an intervening change in or clarification of the substantive law.” Six Dimensions,

Inc. v. Perficient, Inc., 969 F.3d 219, 227 (5th Cir. 2020). “However, a motion for

reconsideration based upon the same arguments previously addressed to the Court

only serves to waste valuable court resources.” Bishop Ins. Agency LLC v. Bishop

Ins. Servs. PLLC, No. 1:18CV350-HSO-JCG, 2020 WL 1861962, at *1 (S.D. Miss.

Mar. 16, 2020).

II.   Plaintiffs’ Motion for Reconsideration

      Plaintiffs ask the Court to reconsider its finding that there is no genuine

issue of material fact as to the lack of causation under the asbestos-specific

standard. In an asbestos litigation setting, the plaintiff must prove causation

through (1) exposure to a particular product; (2) on a regular basis; (3) over an

extended period of time; and (4) in proximity to where the plaintiff actually worked.

Gorman-Rupp Co. v. Hall, 908 So.2d 749, 757 (Miss. 2005). This test is “a de

minimis rule in that a plaintiff is required to prove more than a casual or minimal

contact with the product.” Smith v. Union Carbide Corp., 130 So. 3d 66, 69 (Miss.

2013). Failure to produce evidence of exposure at hazardous levels leaves a plaintiff

“‘unable to carry their burden on the issue of causation.’” Gorman-Rupp Co., 908

So. 2d at 757 (quoting Chavers v. Gen. Motors Corp., 79 S.W. 3d 361, 369 (Ark.

2002)).

      Plaintiffs dispute the Court’s finding on three fronts. First, they argue that

the Court neglected to consider other parts of Dickens’s deposition testimony

regarding his exposure to Ford products while employed at Speedy Gas Station in




                                         -- 3 --
      Case 1:18-cv-00162-LG-JCG Document 480 Filed 06/09/21 Page 4 of 9




the 1970s. In its decision, the Court considered Dickens’s testimony that he

personally worked with Ford products “twenty to twenty-five” times at Speedy

(Video Dep. William Dickens, 314:13-315:15, ECF No. 451-1) with minor contact in

the following decades.1 The Court compared this testimony to similar cases

applying Mississippi’s “frequency, regularity, and proximity” test and found that

this limited contact was inadequate to support causation under the case law. See

Dickens v. A-1 Auto Parts & Repair, Inc., No. 1:18CV162-LG-JCG, 2021 WL 518329,

at *3 (S.D. Miss. Feb. 11, 2021) (citing Lohrmann v. Pittsburgh Corning Corp., 782

F.2d 1156, 1163 (4th Cir. 1986); Winhauer v. Air & Liquid Sys. Corp., Civ. No. 15-

177-RGA-SRF, 2016 WL 4238637, at *6-7 (D. Del. Aug. 9, 2016) (applying

Mississippi law); Malone v. Air & Liquid Sys. Corp., Civ. No. 14-406-GMS-SRF,

2016 WL 4522164, at *7-8 (D. Del. Aug. 29, 2016) (applying Mississippi law); and

Phillips 66 Co. v. Lofton, 94 So. 3d 1051, 1063 (Miss. 2012)).

      In response, Plaintiffs argue that approximations contained in other parts of

Dickens’s testimony—the time he spent at Speedy, the number of jobs he performed

at Speedy, and the percentage of jobs which involved Ford products—contradict this

testimony and create a genuine issue of material fact under the asbestos causation




1 Dickens testified to a few instances of involvement with Ford products while
working on vehicles owned by family and friends in the 1970s and ‘80s, as well as
two Ford vans in the ‘80s and ‘90s (Discovery Dep. William Dickens, 170:17-173:7;
324:6-325:3; 356:8-19, 376:13-5; 528:2-535:17, ECF No. 451-2), though Dickens
could not call the brand name of the parts he installed in or removed from the vans.
(Id. at 530:21-534:20).


                                        -- 4 --
      Case 1:18-cv-00162-LG-JCG Document 480 Filed 06/09/21 Page 5 of 9




standard.2 However, the Court did not decide that this testimony directly

contradicted his claim to “twenty to twenty-five” instances of exposure to Ford

products at Speedy. Rather, the Court found that the “twenty to twenty-five” times

testimony was an explicit summation of his contact with Ford products at Speedy

and was insufficient to meet the applicable causation standard.

      Even then, internally inconsistent deposition testimony does not necessarily

create a genuine issue of material fact, where the inconsistency merely invites

speculation. See Mattox v. Am. Standard, Inc., Civ. No. 2:07-74489, 2011 WL

5458276, at *1 n.1 (E.D. Pa. July 11, 2011) (“Plaintiff cannot raise a genuine issue

of material fact by pointing to inconsistencies in Mr. Mattox’s own deposition

testimony. A jury would have to speculate in order to determine whether Mr.

Mattox was in fact exposed to Georgia Pacific joint compound.”); see also In re

Asbestos Prods. Liability Litig. (No. V), 578 F. App’x 160, 162 (3rd Cir. 2014);

Winhauer, 2016 WL 4238637, at *7 (applying Mississippi law) (“Plaintiff’s assertion

that Mr. Winhauer used Bendix brakes on each brake job (twelve times), is an

inference only supported by speculation, and the court may not rely on mere

speculation to find sufficient exposure.”) (citing In re Asbestos Litig., 2015 WL




2Specifically, Dickens estimated that he would work at Speedy four days a week
while in school and six days a week over the summer (Video Dep. William Dickens,
29:9-24, ECF No. 451-1), that Speedy averaged 2 brake jobs and 4-5 clutch jobs
during a typical school week and 8-10 brake jobs and 3-9 clutch jobs during a
summer week (Id. at 37:6-25; 46:13-47:16), and that 20% of the brake jobs and 15%
of the clutch jobs involved Ford products. (Id. at 39:16-40:5; 51:3-10). The Court
notes again that Dickens could not recall personally installing any brand of clutch
besides those of Borg-Warner. (Id. at 47:22-48:7).


                                         -- 5 --
      Case 1:18-cv-00162-LG-JCG Document 480 Filed 06/09/21 Page 6 of 9




5766460, at *10 (D. Del. Sep. 30, 2015) (“While all reasonable inferences must be

drawn in favor of the non-movant, the nonmoving party cannot create a genuine

issue of material fact through mere speculation or the building of inference upon

inference.”)). Here, Dickens clearly testified that he was exposed to the offending

products twenty to twenty-five times at Speedy, with isolated instances thereafter.

Plaintiffs would invite the factfinder to run further calculations of possible

exposure—based on approximations contained in other parts of Dickens’s

testimony—and determine that potentially higher exposure could result. These

speculative possibilities cannot create a genuine issue of material fact against

Dickens’s own explicit summary of his exposure.

      Second, Plaintiffs argue that the Court neglected to consider the opinions of

their experts, Dr. Compton, Dr. Moline, and Dr. Kradin, with respect to causation.

Ford responds, “that none of Plaintiffs’ experts purported to opine that Mr. Dickens

was exposed to harmful levels of asbestos attributable to Ford products, or exposure

to asbestos from Ford products could or did cause Mr. Dickens’ mesothelioma.”

(Def.’s Resp. Opp. Pls.’ Mot. Reconsideration, 5, ECF No. 478). The Court agrees.

In Mississippi, asbestos plaintiffs must “show product identification of the

defendants’ actual products, exposure of the plaintiffs to those products, and

proximate causation as to the injuries suffered by the plaintiffs.” Monsanto Co., 912

So. 2d at 137; see also Gorman-Rupp Co., 908 So. 2d at 757 (granting summary

judgment to the defendant where the plaintiff had not shown exposure to an

“asbestos-containing product attributable to Gorman that resulted in his alleged




                                         -- 6 --
      Case 1:18-cv-00162-LG-JCG Document 480 Filed 06/09/21 Page 7 of 9




injuries”). Applying this standard, Ford is correct that Dr. Moline expressly did not

attribute Dickens’s mesothelioma to Ford products in her medical causation

opinion.3 Likewise, the expert reports of Dr. Compton and Dr. Kradin omit any

discussion of the role Ford products may have played in Dickens’s mesothelioma.4

These expert opinions fail to attribute Dickens’s mesothelioma to Ford products in

any specific way and cannot create a genuine issue of material fact on the issue of

causation under the relevant legal standard.

      Third, Plaintiffs argue that the Court erred in its reading of certain case law.

In its previous [471] Order, the Court cited jurisprudence on Mississippi’s asbestos

causation standard and found that the facts before it was analogous to facts found



3 At her deposition, Dr. Moline testified: “I look at it from a standpoint of not
particularly the particular manufacturer’s product, I’m looking at it more for the
frequency, regularity, types of exposure that folks have to different types of
products and what those scenarios would be. I think that goes into consideration.
I’m agnostic about a brand per se because that’s not my jam, so to speak. As a
medical causation person, I’m not here to say that Acme is worse than Apex. I’m
looking at it just in terms of how they describe their use of various products and
that are enumerated by company name.” (See Dep. Jacqueline Moline, MD, 82:1-19,
ECF No. 401-3). Accordingly, the Court cannot find in Dr. Moline’s report any
discussion of the extent to which Ford products may have caused Dickens’s
mesothelioma. (See Dr. Moline Expert Report, 6-8, 21-22, ECF No. 451-13).
4The Court cannot locate in Dr. Compton’s consideration of general “asbestos-
containing friction materials” any discussion of the causation attributable to
Dickens’s limited contact with Ford products. (See Dr. Compton Expert Report, 7-9,
ECF No. 451-16). The same is true of Dr. Kradin’s conclusions regarding Dickens’s
mesothelioma, in which he “attribute[s] his malignant mesothelioma to his
cumulative exposures to asbestos, as delineated in his deposition and this report.”
(Dr. Kradin Expert Report, 20, ECF No. 451-28). Because asbestos plaintiffs must
show “product identification of the defendants’ actual products, exposure of the
plaintiffs to those products, and proximate causation as to the injuries suffered by
the plaintiffs,” Monsanto Co., 912 So. 2d at 137, these opinions fail to generate a
genuine issue of material fact on the issue of causation.


                                        -- 7 --
      Case 1:18-cv-00162-LG-JCG Document 480 Filed 06/09/21 Page 8 of 9




insufficient to support causation in the past. The Court sees no reason to revisit its

analysis. Plaintiffs argue that the testimony and evidence in the cited cases were

weak and that “the Lohrmann frequency, regularity and proximity test is not based

purely on number of exposures.” (Mem. Supp. Pl.’s Mot. Reconsideration, 8, ECF

No. 476). The Court notes that it did not reduce the causation test to a simple

numbers game. Rather, it engaged in factual comparison with other cases to

determine whether there is a genuine issue of material fact under the relevant

causation standard. See, e.g., Winhauer, 2016 WL 4238637, at *7 (“Rather, the facts

are more akin to Lohrmann because the record indicates that Mr. Winhauer could

have been exposed to asbestos-containing brakes up to twelve times, and likely less.

. .”). While some cases may epitomize heavy exposure, see, e.g., Phillips 66 Co. v.

Lofton, 94 So. 3d at 1063 (considering exposure to “‘thousands’ of bags” of asbestos-

containing material), and some less, see, e.g., Gorman-Rupp Co., 908 So. 2d at 752

(considering a plaintiff who failed to show “any exposure to an asbestos-containing

product attributable to Gorman”), not every case in the middle ground will

necessarily pass the causation threshold. The Court finds that Dickens testified to

minimal and limited exposure to Ford products, akin to other cases, and that there

is no genuine issue of material fact to be submitted to a jury.

      Plaintiffs also argue that certain cases must be distinguished where the

plaintiff developed asbestosis rather than mesothelioma. However, “[i]n addressing

exposure to asbestos-containing products, Mississippi courts have not distinguished

between different asbestos-related diseases when applying the frequency,




                                         -- 8 --
       Case 1:18-cv-00162-LG-JCG Document 480 Filed 06/09/21 Page 9 of 9




regularity, and proximity test.” Winhauer, 2016 WL 4238637, at *4. Hence, the

Court cannot agree with Plaintiffs’ proposed distinction, nor can it disregard

Mississippi’s causation framework.

III.   Wanton and Willful Conduct and Punitive Damages

       Because the Court sustains its grant of summary judgment on the issue of

causation in the underlying claims, it must also sustain its grant of summary

judgment on the issue of punitive damages. Union Carbide Corp. v. Nix, Jr., 142

So. 3d 374, 392 (Miss. 2014) (noting in an asbestos case that “[a]bsent a valid claim

for compensatory damages, there can be no claim for punitive damages”); Elliott v.

El Paso Corp., 181 So. 3d 263, 275 (Miss. 2015) (holding that where “Plantiffs’

underlying claims fail as a matter of law, . . . Plaintiffs’ punitive-damages claims

also fail”) (citing Nix, 142 So. 3d at 392). Therefore, the Court will not disturb this

holding.

       IT IS THEREFORE ORDERED AND ADJUDGED that the [475] Motion

for Reconsideration filed by Plaintiffs, William and Karla Dickens, is DENIED.

       SO ORDERED AND ADJUDGED this the 9th day of June, 2021.


                                            s/     Louis Guirola, Jr.
                                                      LOUIS GUIROLA, JR.
                                                   UNITED STATES DISTRICT JUDGE




                                         -- 9 --
